Citation Nr: 1721369	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for peripheral neuropathy, left lower extremity, rated noncompensably disabling prior to January 18, 2011, and 10 percent disabling thereafter.

2.  Entitlement to an initial increased rating for peripheral neuropathy, right lower extremity, rated noncompensably disabling prior to January 18, 2011, and 10 percent disabling thereafter.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period prior to May 20, 2011.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1971.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In an August 2010 rating decision, the RO granted service connection for peripheral neuropathy, left and right lower extremities, assigning noncompensable ratings, effective April 20, 2010.  A notice of disagreement was filed in February 2011, a statement of the case was issued in July 2011, and a substantive appeal was received in August 2011.  In a February 2014 rating decision, the RO assigned separate 10 percent ratings to peripheral neuropathy, left and right lower extremities, effective January 18, 2011.  

In a May 2013 rating decision, the RO granted entitlement to a TDIU, effective May 20, 2011.  The RO took jurisdiction of the issue of entitlement to a TDIU prior to May 20, 2011 per Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to initial increased ratings for peripheral neuropathy, bilateral lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From April 1, 2011, the Veteran's service-connected disabilities preclude gainful employment.

CONCLUSION OF LAW

The criteria for a TDIU have been met since April 1, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  

Service connection is in effect for posttraumatic stress disorder (30% 04/19/2006; 70% 05/20/2011); diabetes mellitus (20% 01/13/2006); diabetic nephropathy (30% 11/26/2007); peripheral neuropathy, left lower extremity (10% 01/18/2011); peripheral neuropathy, right lower extremity (10% 01/18/2011); and, coronary artery disease associated with diabetes mellitus (10% 06/21/2006).  His combined rating from November 26, 2007 is 70 percent and as his diabetes mellitus and associated peripheral neuropathy of the right and left lower extremities, coronary artery disease, and diabetic nephropathy are from a common etiology, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met.

The Veteran asserts that he worked in a full-time capacity as a furnisher from May 2006 to March 31, 2011, and stopped working due to his peripheral neuropathy, bilateral lower extremities.  09/30/2011 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  Correspondence from the Veteran's employer reflects that he was terminated on March 31, 2011 due to being unable to perform job duties and medical absenteeism.  11/01/2012 Third Party Correspondence.

A TDIU was established effective May 20, 2011 which the RO determined corresponded to the date the Veteran's service-connected disabilities met the scheduler criteria for a TDIU per 38 C.F.R. § 4.16(a).  The Board has determined that a TDIU is warranted effective April 1, 2011, as the evidence of record supports a finding that the Veteran has been unemployed since that date, the Veteran's diabetes mellitus and associated peripheral neuropathy preclude gainful employment, and the scheduler criteria are also met from such date.  

Specifically, a February 2012 VA examiner opined that the Veteran's diabetes mellitus with bilateral lower extremity peripheral neuropathy is the Veteran's most disabling condition, and that he could no longer continue his work in manufacturing, terminating in March 2011, due to falls and safety concerns in the workplace.  The examiner stated that his diabetes with neuropathy prevents the Veteran from doing his previous type of work in manufacturing.  02/28/2012 VA Examination at 15.  While acknowledging that the examiner opined that the Veteran would be able to do sedentary office type work, the evidence of record does not support that his prior work experience would result in gainful sedentary employment.  The evidence of record supports a finding that the Veteran is precluded from gainful employment due to his service-connected disabilities.  Thus, for the above reasons, entitlement to a TDIU is granted for the period from April 1, 2011, which corresponds to the day following his termination from employment. 

Prior to this date, the Veteran was employed in a full-time capacity, and there is no contention from the Veteran that his service-connected disabilities interfered with gainful employment prior to April 1, 2011.  


ORDER

Entitlement to a TDIU is granted, effective April 1, 2011.


REMAND

In August 2010, August 2011, and February 2012, the Veteran underwent VA examinations to assess the nature and severity of his peripheral neuropathy, bilateral lower extremities.  The Veteran asserts that increased ratings are warranted.  There is evidence of record suggesting a worsening.  See 09/18/14 CAPRI, at 8 (noting that ambulates slowly due to neuropathy and was using a walker); 02/28/17 CAPRI, at 41 (reflecting that the Veteran reports falling/tripping frequently due to neuropathy).  In light of this evidence of worsening and that such examinations were conducted over five years prior, the Board finds that the Veteran should be afforded a VA examination to assess the current severity of his peripheral neuropathy, bilateral lower extremities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, subsequent to issuance of the September 2015 Supplemental Statement of the Case (SSOC), additional VA treatment records were associated with the virtual folder in February 2017.  See 02/28/2017 CAPRI.  On Remand, such additional evidence should be considered, and updated VA treatment records should be associated with the virtual folder.


Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder updated VA treatment records for the period from February 25, 2017.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and severity of his peripheral neuropathy, left and right lower extremities.  It is imperative that the virtual folder be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify any neurologic findings in the left and right lower extremities, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature; if the sciatic nerve is involved then state whether the degree of symptoms is mild, moderate, moderately severe, or severe).  

The examiner should comment on any paralysis of the muscles of the sole of foot, any painful paralysis of a causalgic, flexion of the toes, any weakened adduction, and any impaired plantar flexion.  

3.  After completion of the above, readjudicate entitlement to increased ratings for peripheral neuropathy, bilateral lower extremities, to include consideration of the VA treatment records associated with the virtual folder after the September 2015 SSOC.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


